mm nc Report Date: October 25. 2018
(6}]6)
United States District Court U_S_§l§'§%{§§§§lm
EASTERN DISTRICT OF WASHINGTON
forms cci 2 9 2018
Eastern District of Washington SEAN F' M°WOV' CLERK
' " SPoi<AN"'E, WAsHlNeToN
Petition for Warrant or Summons for Offender Under Supervision
Name of Offender: Michael Thornas Van Dyke Case Number: 0980 2:15CR00025-JLQ-1

Address of Offender:

Moses Lal<e, Washington 98837

Name of Sentencing Judicial Off`lcer: The Honorable Justin L. Quacl<enbush, Senior U.S. District Judge

Date of Original Sentence: Sept:ember 28, 2015

Original Offense:

Original Sentence:

Asst. U.S. Attorney:

Defense Attorney:

Travel With Intent to Engage in Illicit Sexual Conduct, l8 U.S.C. § 2423(b)

Prison - 36 months; TSR - 120 Type of Supervision: Supervised Release
months

James Goel<e Date Supervision Commenced: June 2, 2018

Matthew Campbell Date Supervision Expires: June l, 2028

 

PETITIONINC THE COURT

To incorporate the violation contained in this petition in future proceedings with the violations previously reported
to the Court on 10/03/2018.

The probation officer believes that the offender has violated the following condition of supervision:

Violation Number

3

Nature of Noncompliance

Special Condition # 211 You shall be prohibited from possessing or manufacturing any
material, including videos, magazines, photo graphs, computer-generated depictions, or any
other media that depict sexually explicit conduct involving children or adults, as defined at
18 U.S.C. § 2256(2). You shall not enter any establishment involved in the sex industiy,
including but not limited to adult bookstores, massage parlors, and strip clubs You shall not
utilize any sex-related adult telephone numbers The supervising officer is authorized to
monitor compliance in this area by obtaining relative records including but not limited to
telephone, Internet, credit cards and bank statements

Supporting Evidence: On or prior to October 3, 2018, the offender violated the conditions
of his supervision by possessing pomography.

On June 6 and July 6, 20181 Mr. Van Dyl<e signed a copy ofthejudgment issued in this case
acknowledging that he understood the conditions imposed and had received a copy of the
conditions

On October 3, 2018, a violation report was submitted to the Court after a search was
conducted at the offender’s residence and he was found to be in possession of a computer.

 

ProblZC

Re: Van Dyke, Michael Thomas

October 25, 2018
Page 2

The offender made an appearance before the Court on October 17, 2018, and the matter was
continued to October 30, 2018, to allow a forensic review of the computer content.

On October 22, 2018, a Case Synopsis was provided by Detective Robert Benson with the
Richland Police Departrnent after he completed the forensic review on the computer.
Detective Benson stated he initially found “the device to be locked and encrypted” and
requested assistance to obtain the password. Once the password was obtained and the
computer was accessed, he was able to locate an account labeled, “Michael Van Dyke.”
Detective Benson examined the data within the account, “such as Browsing history,
Autoruns, Installed Applications, Jump List Files, Perfetch, Shortcut files, recent files and
recent programs.” He also noted that he reviewed pictures which were recovered Detective
Benson went on to say, “I found the device to be used to access porn sites, and to have ‘sex
chats’ via Skype. Although I found a substantial amount of Adult pornography and a handful
of images that were difficult to determine the age, I did not find any Known Child
Pornography, or images of Pre-Pubescent persons.”

Detective Benson advised he only completed a basic forensic search due to the limited
amount of time before the offender’s next Court appearance To complete a full forensic
review, a period of up to 6 months would be required due to the backlog of cases currently
under investigation Detective Benson did state, “I also found several suspicious URL’s.”
The listed URL’s were concerning to him but there was not ample time to investigate further.
Detective Benson listed seven URL’s within his report, which were of concern. The URL’s

contain verbiage such as, “young-girl-tlashing-on-cam, mom-and-boy," “categories/old-
young/4,” and “paris-and-her-taboo-tales-daddy-daughter-good-moming.”

The U.S. Probation Offlce respectfully recommends the Court to incorporate the violation contained in this
petition in filture proceedings with the violations previously reported to the Court.

I declare under penalty of perjury that the foregoing is true and correct.

Executed on: October 25, 2018

 

s/David L. McCary

 

David L. McCary
U.S. Probation Offlcer

 

ProblZC

Re: Van Dyke, Michael Thomas

October 25, 2018
Page 3
THE COURT ORDERS
[ ] No Action
[ ] The Issuance of a Warrant
[ ] The Issuance of a Sumrnons
pd The incorporation of the violation(s) contained in this
petition with the other violations pending before the
Court.
B(] Defendant to appear before the Judge assigned to the
case.
[ ] Defendant to appear before the Magistrate Judge.
[ ] Other

 

`gnature of Judicial Officer

_/_L/J/Z/LA‘? f

Date

